Citation Nr: 0822925	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service in the Navy from July 
1945 to July 1946, and in the Army from May 1947 to September 
1948.

In August 2002, the veteran submitted a claim for an 
increased rating for his service-connected arthritis, 
general, mild, residuals of rheumatic fever.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO slightly 
changed the characterization of the disability on appeal and 
continued a 10 percent disability rating for rheumatoid 
arthritis, residuals of rheumatic fever.  The veteran filed a 
notice of disagreement (NOD) in July 2004, and the RO issued 
a statement of the case (SOC) in April 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 2005.

In a May 2007 rating decision, the RO granted a higher 20 
percent rating for rheumatoid arthritis, residuals of 
rheumatic fever, effective July 24, 2002, the date of receipt 
of the veteran's claim for an increased rating.  However, 
because a higher rating is available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for higher rating remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007). 

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

The RO has rated the veteran's disability as rheumatoid 
arthritis under Diagnostic Code 5002.  Under that diagnostic 
code, a 20 percent rating is warranted for rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  A rating of 40 
percent is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year. A rating of 60 percent 
is warranted with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  A rating of 100 percent is warranted with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a 
(2007).

Rheumatoid arthritis may also be rated on the basis of 
chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A Note provides that the rating for active process 
cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.
 
The Board notes that, to rate the disability on the basis of 
limitation of motion, very specific information is required, 
to include specifically which joints are affected, and the 
specific ranges of motion for each affected joint, as well as 
whether there are objective findings to confirm such 
limitation of motion.  The evidence which is currently of 
record contains insufficient information with respect to 
exactly which joints are affected.  The veteran has contended 
that the disorder affects the joints in his hands, feet, 
knees, ankles, back, and hips.  A VA examination conducted in 
January 2007, along with a February 2007 addendum, indicated 
that the veteran has non-erosive seropositive rheumatoid 
arthritis that was episodic (based upon the veteran's 
assertions that he can go up to one month without any 
episodes) and affected the hands, wrists, knees, and feet.  
However, the VA examiner did not provide specific range of 
motion findings for each joint or group of joints aside from 
a notation of flexion to about 70 degrees for the veteran's 
knees, bilaterally.  The VA examiner also opined that the 
veteran's rheumatoid arthritis is causing the veteran's 
osteoarthritis of his hands, and likely his knees.  
Significantly, moreover, since the January 2007 VA 
examination, the veteran has submitted an October 2007 letter 
in which he asserts that his rheumatoid arthritis is o longer 
episodic, but a daily event; this indicates a worsening of 
the disability under consideration.

Therefore, to ensure that the record reflects the current 
severity of the disability, the Board finds that a more 
contemporaneous examination-with findings responsive to the 
applicable rating criteria-is needed to properly evaluate 
the service-connected disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Littke v. Derwinski, 1 Vet. App. 
90 (1991) (when the medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination).  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination).

Accordingly, the RO should arrange for the veteran to undergo 
VA rheumatology examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase. 
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Lebanon VA Medical Center (VAMC), dated through April 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the  
relevant statute to clarify that VA may make a decision on a  
claim before the expiration of the one-year notice period).   
The RO should invite the veteran to submit all pertinent  
evidence in his possession (not previously requested) and  
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
the minimum notice requirements for claims for increase), as 
appropriate.  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant  demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific  measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in  
38 C.F.R. § 3.159.  The RO should specifically request that 
the veteran provide sufficient information and authorization 
to enable it to obtain the treatment and/or diagnostic 
records from his private rheumatologist, Dr. "Chowdery", in 
Gettysburg, Pennsylvania, to whom the veteran referred during 
May 2006 VA medical treatment/

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for increase.  The RO's 
adjudication of the claim on appeal should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), is warranted.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1. The RO should obtain from the Lebanon 
VAMC all records of evaluation and/or 
treatment of the veteran's rheumatoid 
arthritis, from April 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran provide 
sufficient information and authorization 
to enable it to obtain treatment and 
diagnostic records from the veteran's 
private rheumatologist, Dr. "Chowdery", 
in Gettysburg, Pennsylvania, whom the 
veteran referred to in a May 2006 VA 
medical record.

The RO explain the type of evidence that 
it is his ultimate responsibility to 
submit. The RO should ensure that its 
letter meets the notice requirements of 
Dingess/Hartman and Vazquez-Flores (cited 
to above), as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA rheumatology examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should describe all 
manifestations of current disability in 
detail.  The report should contain all 
information necessary to rate the 
disorder under Diagnostic Code 5002. 

The examiner must specify exactly which 
joints and groups of joints are affected 
by the veteran's rheumatoid arthritis.  
With respect to each affected joint (or 
group of joints), the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the 
veteran's affected joints experience 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.   

The examiner should specify the severity 
of any symptoms of an "active process" of 
the veteran's rheumatoid arthritis, such 
as impairment of health or incapacitating 
exacerbations.  The examiner should also 
provide an assessment of the severity of 
all chronic residuals, to include limited 
motion. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 20 percent for 
rheumatoid arthritis.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority, to include consideration of 
whether "staged rating," pursuant to the 
Hart decision (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



